DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1 and 5-9
Withdrawn claims: 10-20
Previously cancelled claims: 2-4
Newly cancelled claims: None
Amended claims: 1
New claims: None
Claims currently under consideration: 1 and 5-9
Currently rejected claims: 1 and 5-9
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The newly-added claim limitation requiring the bitter taste of the bitter taste ingredient to be suppressed “due to the characteristics of (A) and (B)” is alleged by Applicant to be disclosed in the specification at page 7, lines 20-24, and page 31, lines 3-11.
Page 7, lines 20-24, recites: 
When the raw material core particle is a particle containing a bitter taste ingredient, the granulated product produced by the method of the present invention may be, specifically, a granulated product in which the bitter taste of the raw material core particle, i.e., the bitter taste of the bitter taste ingredient contained in the raw material core particle, is suppressed (reduced).

Page 31, lines 3-11, recites:
That is the granulated product of the present invention, for example, may contain a bitter taste ingredient, may contain a coating material, or may contain a bitter taste ingredient and a coating material. The granulated product of the present invention may or may not consist of, for example, a bitter taste ingredient and a coating material. The granulated product of the present invention may or may not consist of, for example, a bitter taste ingredient, a coating material, and another ingredient. When the granulated product of the present invention contains a bitter taste ingredient and a coating material, a bitter taste-suppressing effect can possibly be obtained in the granulated product of the present invention.

Neither citation gives any indication that the suppression of bitter taste is due the mean particle diameter or the measure of the non-uniformity of particle diameter. The newly-added claim limitation requiring the bitter taste of the bitter taste ingredient to be suppressed “due to the characteristics of (A) and (B)” thus constitutes new matter that does not comply with the written description requirement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as obvious over Hill et al. (U.S. 2010/0009006 A1).
Regarding claim 1, Hill et al. discloses a granulated product ([0018]) comprising a plurality of granules ([0025], [0027]) with a mean particle diameter of 50 µm or larger ([0031]), wherein the product contains a bitter taste ingredient ([0014], [0016], [0004]) and a coating material, wherein the bitter taste ingredient is coated with the coating material ([0018]). 
Hill et al. does not explicitly disclose the granulated product as having the claimed non-uniformity of particle diameter or the bitter taste suppression as being the result of the mean particle size and the measure of the non-uniformity of particle diameter.
However, Hill et al. does state that in order to reduce the organoleptic perception of the powder, providing a “substantially homogenous particle distribution” is helpful ([0048]). A skilled practitioner would thus be motivated to ensure a narrow particle size distribution, up to and including a powder wherein all the particles are the same size (i.e., homogenous). For a granulated powder with a homogenous particle size distribution, D90/D10 would have a value of 1. The preferred range of particle sizes in Hill et al. is from 150-1,500 µm ([0031]). The value of 14.998 x (D50 (µm) – 49)-0.295 would be 3.84 for a particle size of 150 µm and 1.75 for a particle size of 1,500 µm. Since the entire range of preferred particle sizes in Hill et al. would meet the claimed requirement that the non-uniformity of particle diameter D90/D10 is at or below 14.998 x (D50 (µm) – 49)-0.295 for powders having a homogenous particle size distribution, the product of Hill et al. would meet all the claimed limitations and thus render the claim obvious.
As for the limitation regarding the cause of the bitter taste suppression, Hill et al. indicates that the coating material masks the bad taste of the encapsulated bitter taste ingredient ([0014], [0016], [0004]). However, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Accordingly, the claim limitation requiring the bitter taste suppression to be due to mean particle diameter and measure of the non-uniformity of particle diameter does not patentably distinguish the claimed composition from that of Hill et al., and the claimed composition consequently remains obvious in view of Hill et al.
As for claim 5, Hill et al. discloses the bitter taste ingredient as being an amino acid ([0035]-[0037]).
As for claim 6, Hill et al. discloses the coating material as consisting of an oil/fat having a melting point of 20°C or higher ([0051]).
As for claim 7, Hill et al. discloses the bitter taste ingredient as being present in the product in an amount of 30% (w/w) or higher by weight of the product (specifically, 40-95 wt%) ([0034]).
As for claim 8, Hill et al. discloses the coating material as being present in the granulated product in an amount of 2 to 30% (w/w) by weight of the product (specifically, 5-50 wt.%) ([0060]).
As for claim 9, a single granule or a granulated product with a plurality of granules with a homogenous size distribution would have a D90/D10 of 1. Such a value would meet the claimed limitation of being at or below 14.998 x D50 (µm)-0.307 according to similar analysis as that detailed previously for claim 1. As such, the claimed granulated product would be obvious in light of Hill et al.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1 and 5-9 over Hill et al.: Applicant’s arguments have been fully considered but they are not persuasive. Regarding Applicant’s request for rejoinder (Applicant’s Remarks, p. 6, ¶3), Examiner maintains the position detailed at paragraph 15 in the Final Office Action filed 02/15/2022, and claims 10-20 remain withdrawn.
Applicant first argued that Hill et al. should be interpreted as only teaching that a homogenous particle size is desirable for properties related to settlement during storage, but not that the homogenous particle size improves taste (Applicant’s Remarks, p. 7, ¶¶1-2). Applicant argued that Hill et al. “does not describe any specific values for a substantially homogenous particle distribution” yet provides implicit instruction in Example 4 wherein a micronized/milled sample results in a D90/D10 value that exceeds the claimed requirement for such a measurement (Applicant’s Remarks, p. 7, ¶3 – p. 8, ¶1).
As discussed in the Examiner’s Answer to the Appeal Brief filed on 10/13/2022 at page 7, ¶2, it is unnecessary that the prior art reference teaches the particle size distribution as being for the purpose of suppressing bitter taste. MPEP 2144 IV. Examiner maintains that the purpose of attaining a homogenous particle size distribution taught in Hill et al. does not have to correlate with the purpose for achieving such a particle size distribution in the present claims.
Applicant’s argument regarding the exemplary data in Hill et al. is unpersuasive, since it does not consider that even if the disclosed example results in a D90/D10 value that exceeds the claimed requirement, the term “substantially homogenous particle distribution” would still encompass a powder having particles of a homogenous size. Also, MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Any inferred limitation gleaned from an example in the reference does not constitute teaching away from the broader instruction in Hill et al.
Applicant further asserted data from the present specification in arguing that “a range of D90/D10 including those higher than 14.998 x (D50 (µm) – 49)-0.295 …is considered to be sufficient for the ‘substantially homogenous particle distribution’ described in Hill et al.” (Applicant’s Remarks, p. 8, ¶¶2-3). Applicant asserted that interpreting Hill et al. as effectively disclosing a D90/D10 value of 1 constitutes an “unreasonable expansion of the scope of disclosure of Hill” (Applicant’s Remarks, p. 8, ¶5).
However, Applicant’s conclusion improperly applies data from the present specification to the disclosure of Hill et al., which must be read as it stands. Examiner maintains that “substantially homogenous particle distribution” includes a powder wherein all the particles are of a homogenous size, such that D90/D10 would be 1, which results in such a powder falling within the present claim limitations. There would be no measure of homogeneity that is “more homogenous” than what is encompassed by “substantially homogenous”, as Applicant argues, and such an interpretation of the term does not constitute any “expansion of the scope of disclosure of Hill”.
The rejections of claims 1 and 5-9 have been maintained herein.
Conclusion
Claims 1 and 5-9 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793